Loring and Pierce, JJ.,
concur on the following grounds: The fact that the amendment made the writ one which a constable *335could not serve is not an objection to the allowance of the amendment. The statute (R. L. c. 173, § 48) as to the allowance of amendments puts no such limitation upon' the court. The fact that the writ as amended is one which a constable could not serve is the foundation for a motion by the defendant for abatement on the ground that he has not been brought into court on the amended writ. No such motion has been made. That question is not before the court now. Upon that question they express no opinion.